 

Exhibit 10.16

SAJAN, INC.

MATHSTAR, INC.

 

Lock-Up Agreement

 

 

 

MathStar, Inc.

C/o Winthrop & Weinstine, P.A.

225 South Sixth Street

Suite 3500

Minneapolis, MN  55402

Attention:  Michele D. Vaillancourt

 

Re:  Sajan, Inc. and MathStar, Inc. – Lock-Up Agreement

Ladies and Gentlemen:

The undersigned is a holder of securities of Sajan, Inc., a Minnesota
corporation (“Sajan”), and wishes to facilitate the proposed merger (the
“Merger”) of Sajan with a wholly-owned subsidiary of MathStar, Inc., a Delaware
corporation (“MathStar”), under the terms of that certain Agreement and Plan of
Merger dated as of January 8, 2010 (as may be amended from time to time, the
“Merger Agreement”) by and among Sajan, MathStar, Garuda Acquisition, LLC and
Thomas Magne, solely in his capacity as agent for the holders of common stock of
Sajan.  In the Merger, it is proposed that holders of securities of Sajan
(including the undersigned) will receive cash and shares (the “Shares”) of
MathStar common stock (“Common Stock”), and that options and warrants to
purchase shares of Sajan common stock will be converted into options and
warrants to purchase Shares of Common Stock.  Please note that MathStar will not
issue Shares in the Merger, and that options and warrants to purchase Sajan
common stock will not be converted into options and warrants to purchase shares
of MathStar Common Stock until and unless the Sajan shareholders have approved
the Merger and the Merger Agreement.

In consideration of the foregoing, the undersigned hereby agrees that he, she or
it will not, without the prior written approval of MathStar, directly or
indirectly, during the period commencing on the Effective Date of the Merger (as
the term “Effective Date” is defined in the Merger Agreement) and ending on the
date which is [twelve months for management/ six months for all others] after
such Effective Date (the “Lock-up Period”): (1) offer, sell, contract to sell,
make any short sale, pledge, sell any option or contract to purchase, purchase
any option or contract to sell, grant any option, right or warrant to purchase,
lend, or otherwise transfer or dispose of, or enter into any hedging transaction
that is likely to result in a transfer of, any Shares of Common Stock, options
to acquire Shares of Common Stock, warrants to acquire Shares of Common Stock,
or securities exchangeable for or convertible into shares of Common Stock of the
Company which he, she or it may beneficially own (as defined in Rule 13d-3(d)(1)
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”)); (2)
enter into any swap or other arrangement that transfers to another, in whole or
in part, any of the economic consequences of ownership of the Shares of Common
Stock, or any options, warrants or other securities convertible into or
changeable for Shares of Common Stock, regardless of whether any such
transaction described herein is to be settled by delivery of the Common Stock,
or such other securities, or by delivery of cash or otherwise; (3) make any
demand for, or exercise any right with respect to, the registration of any
Shares of Common Stock or any options, warrants or other securities convertible
into or exchangeable for Shares of Common Stock; or (4) any intention to do any
of the foregoing.  The undersigned confirms that he, she or it understands that
MathStar and Sajan will rely upon the representations and agreements set forth
in this Agreement in proceeding with the Merger.  The foregoing two sentences
shall not apply to (a) transfers by gift upon the condition that the donee shall
agree in writing to be bound by the restrictions set forth in this Agreement in
the same manner as they apply to the donor; (b) transfers to a trust for the
direct or indirect benefit of the undersigned or any member of the undersigned’s
family, provided that any such transferee shall agree in writing to be bound by
the restrictions set forth in this Agreement in the same manner as they apply to
the transferor; and (c) transfers upon the death of the undersigned to his or
her executors, administrators, testamentary trustees, legatees or beneficiaries,
it being agreed that any such transferee shall be bound by the restrictions set
forth in this Agreement in the same manner as they apply to the transferor.

 

 

--------------------------------------------------------------------------------



 

 

The undersigned agrees and consents to the entry of stop transfer instructions
with MathStar’s transfer agent against the transfer of securities held by the
undersigned, except in compliance with this Agreement.

This Agreement shall terminate as of: (i) February 26, 2010 (or such later date
to which the termination of the merger Agreement has been mutually extended) if
the Merger has not been consummated by such date or, if earlier, (ii) the date
MathStar or Sajan notifies you in writing that the Merger Agreement has been
terminated.

The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Agreement.  This Agreement is
irrevocable, and all authority herein conferred or agreed to be conferred shall
survive the death or incapacity of the undersigned, and any obligations of the
undersigned shall be binding upon the heirs, personal representatives,
successors and assigns of the undersigned (as applicable).

 

[The remainder of this page is intentionally left blank.]

 

 

 

 

 

 

 

 

 

 

 

 

2

 

--------------------------------------------------------------------------------



 

SIGNATURES

 

Individual Shareholder(s):

 

Dated:

 

, 2010

 

Dated:

 

, 2010

 

 

 

 

 

Signature

 

Signature of Second Individual (if applicable)

 

 

 

 

 

 

Name (Typed or Printed)

 

Name (Typed or Printed)

 

 

 

 

 

 

Social Security Number

 

Social Security Number

 

 

 

(      )

 

(      )

Telephone Number

 

Telephone Number

 

 

 

 

 

 

Residence Street Address

 

Residence Street Address

 

 

 

 

 

 

City, State or Province and Zip Code

 

City, State or Province and Zip Code

(Must be same state or province as in item 1)

 

(Must be same state or province as in item 1)

 

 

 

 

 

 

Mailing Address

 

Mailing Address

(Only if different from residence address)

 

(Only if different from residence address)

 

 

 

 

 

 

City, State or Province and Zip Code

 

City, State or Province and Zip Code

 

 

(Continued on next page.)

 

 

 

3

 

--------------------------------------------------------------------------------



 

Entity Shareholder:

 

Dated:

 

, 2010

 

 

 

 

 

 

 

 

(     )

Name of Entity (Typed or Printed)

 

Telephone Number

 

 

 

X

 

 

Signature of Authorized Person

 

Entity’s Tax Identification Number

 

 

 

 

 

 

Name and Title (Typed or Printed) of Signatory

 

Contact Person (if different from Signatory)

 

 

 

 

 

 

Principal Executive Office Address

 

Mailing Address

 

 

(Only if different from principal executive office)

 

 

 

 

 

 

City, State or Province and Zip Code

 

City, State or Province and Zip Code

 

 

 

 

 

 

 

4

 

--------------------------------------------------------------------------------